                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VIOLETA VILLANUEVA,                                Case No. 18-cv-07094-KAW
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     WELLS FARGO BANK, N.A.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 28, 2018, Defendant Wells Fargo Bank, N.A. filed a motion to dismiss the

                                  14   complaint. (Dkt. No. 7.) Plaintiff's opposition was due on December 12, 2018; as of the date of

                                  15   this order, however, Plaintiff has not filed an opposition. Therefore, Plaintiff is ordered to show

                                  16   cause, by December 28, 2018, why Defendant's motion should not be granted as unopposed by:

                                  17   (1) filing an opposition to Defendant's motion to dismiss, and (2) explaining why she did not file a

                                  18   timely response. Failure to complete both tasks by December 28, 2018 may result in the Court

                                  19   granting Defendant's motion pursuant to Paragraph 22 of this Court's Standing Order, which

                                  20   states: "[t]he failure of the opposing party to file a memorandum of points and authorities in

                                  21   opposition to any motion shall constitute consent to the granting of the motion."

                                  22          If Plaintiff files her opposition, Defendant may file a reply by January 7, 2019.

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 20, 2018
                                                                                             __________________________________
                                  25                                                         KANDIS A. WESTMORE
                                  26                                                         United States Magistrate Judge

                                  27

                                  28
